OFFICE OF THE ATTORNEY GENERAL OF TEXAS




Hon.JoeYhlley
countyrlttorney
xou8ton  oountf
crockott,   Tons

Dear Slrt




                                            you a aopy
                                       , addresaml to




            l population or mu&on   County, Tuar,   aooord-
lnq to ttiela8t p~OW3ith6 I.d.ti CWUS,    YaS thirty thou-
ran4 &ad lvw& r en(M),OlV) Inhabitant&
Ban. Joe Bd1.f         B\rphr.y8,    Kay 17, 193s.     -8.      L


             Artlrle     loba,   C. C. P., rud8      u       follomr
            “Thm (allnrs       &all bo paid by thr
     l0m7      t0 th0 00mtr      w80,    0r +m       0r th0
     court at law and t~0 Qollara 4~83riity rata
     r&U bo ~18 bv tha oounty to the $mtlro                 of
               oa ior uoh orialnal         aatigzp:        and
     %iag        dtqO8.d of boforo him.
     houvu,       th4t  In 4ll OOUtbtie8h4riag a p&la-
     tlon of twoaty      thousand or 1068 the jwtloo
     Of th0 pO4Oe 8hrU ?0dvO            a t&l     rtM Or
     thra    dollan.      Suah j-0      or jwtleo &hall
     pruaat      tc the ocml8rloaus’        oourt 0r hia
     muat      4t   4 nguhr tum       thnoo?, a nltton
     looOunt rpor ylng r o h rrlmiwl lotlon 3a
     uhioh ho ala E       mah fu,      oartii1.d    by mmh
     judge m      juatioo to bo lorreot        aad fl10d with
     the aouaty olerk.        The .a!ed88lon.r8'      oowt
     rhti approve flub l000UDt for 8wh amoUnt
     a8 tha      find to bm 8ornot,      and order a drdt
     tok     I sruod uponthe lomat~treamr0r            In
     raror or ruoh jad@ or fwtlu              to? the 'amouat
      80  lp p mmd.     P r 0Tid.d th bOd88iWOr8
     OOWtrhlllld~1~                 loount or trlal iOO8
     l4 u y oa8a triad      ld %I m h loa h      n
                                                 loqulttd
     irhd      Wl.088 th.OWtOOfhn8WU                 WPZ-O-
     unto4     in the tri4l         0r ria   musa’br     the
     00.&y     4ttWlw, OT hi8 488iSt4llt,th@
     lrldn4l  di8triOt 4ttOrWy Or hi8 USi8knf,
     aad thm 8WtitiOdO    0r wu   4ttorDey 18 at-
             & a l& loownt omtliting
     t& o h to                          to the t8rt
     that 8ald oauu WN trlul,   and the *tat-o of
     Ten8 wan npruut.6      mad that  la hir j’~d.~-
     meat thon -8 8ufflohat    widow*    in maaid
     oaum to duaad.a trial of mm.’
             Art1010 1074, G. C. P., road8 at3 iollorrc
            -Ia uoh au@ or ooprlotlon la a oounty
     oourt, or a ocuaty oourt at law whether by
     a 1tu-y or by a oourt, thara rhab 80 taxed
     aglast    the derawlaat or a&dart all defeadaat8.
Artlola t6W pemltr      the tranrror or a 8ohola8tls rru6 on0 eopnty
to a a ldJol111ngdl8trlot   In Mother oouaty uador owtala olroum-
St8coaS.   The tnw0r      rmut be m6e b&ore iuqpA8t  rir8t.
          T&O 9X7WiSlOJh8 Of th.88 8tatUt.8 8rO   Oh8rlt   b-d   orma&
to lnoldo tramfar of ohllddnn who80 fullles 8re movln(llato
another di8trlet. The Statute mQuire8 no ruaoa        to be giron 8x0
oept trat the 8pplioant ha8 a bona iids latsatioa     ta SO& the
ohilb to School in another dlatrtet.
          g6 o a llltteatlon to the protlrlons of Artlole t696
&lob 61~0 the right of apeal by a 8ohool Qlrtr1ot to the CotmtJ
bow-e, which board my aancel an4 lnul the motion ol the county
ruperlntendsnt la taking the traa8rer. k vo tlam the que8tl0ri
prceeotod it le by and ler6o an lddalrtntlvo xmtter.
           It la our ogialon th8t the oounty rupsrlatea~oat%my
tnu8rer 8obola8tlo8upon proper application, rrorPon8 dlrtriet
to laothor dletrlct rlthln the rese acucty,    or to an adjoining
di8triOt In another oouaty undbr aortain cireuut8nOu, prior to
Aufuet Clnt, although ruoh soko&8tleS move %nto the llctrlot and
establloh 8 re818mor.
                                                       e
                                            Your8 very truly



                                     By    /td+it/dd4
                                              C.e 1 C. Cwznek
                                                     A8818taat
CCCS